COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Kelsey and Senior Judge Clements


CHARLES SMITH
                                                                     MEMORANDUM OPINION *
v.     Record No. 0706-12-2                                               PER CURIAM
                                                                       SEPTEMBER 4, 2012
LEWIS TREE SERVICE AND
 AMERICAN ZURICH INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles Smith, pro se, on brief).

                 (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                 Ross, on brief), for appellees.


       Charles Smith appeals a decision of the Workers’ Compensation Commission finding

that he did not prove that he suffered a compensable injury by accident. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Smith v. Lewis Tree

Serv., VWC File No. JCN VA000-0027-3486 (Feb. 24, 2012). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.